 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                   Case No. 1:13-cr-00007-DAD-BAM
12                     Plaintiff,
13           v.                                   ORDER OF RELEASE
14    MARCELLO JEROME PINKNEY,
15                     Defendant.
16

17         The above named defendant having been sentenced on January 27, 2020 to TIME

18   SERVED,

19         IT IS HEREBY ORDERED that the defendant shall be released FORTHWITH. A
20   judgment and commitment order will follow.
21
     IT IS SO ORDERED.
22

23      Dated:    January 27, 2020
                                                  UNITED STATES DISTRICT JUDGE
24

25

26
27

28
                                                  1
